DETAILED ACTION

Status of Application
This action is in response to the after final response filed on March 8, 2021. The amendments filed on March 8, 2021 have not been entered. Instead, this Notice of Allowance includes an Examiner’s Amendment.
Claims 1, 3-5, 8-11, 13-16, and 22 have been amended.
Claims 1, 3-5, 8-11, 13-17, and 19-25 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 1, 3-5, 8-11, 13-17, and 19-25 (renumbered as 1-20) are allowed.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email by Michael Feirstein on March 25, 2021. 
The application has been amended as follows: 

1.	(Currently Amended) A method of using a device to access multiple payment accounts at a payment system via photos, the method comprising: 
accessing, by the payment system, an image that was generated by a first device; 
determining, by the payment system, a first sub-image of a first person in the image, a second sub-image of a second person in the image, and a third sub-image of a third person in the image; 
storing, by the payment system, images for a first payment account, a second payment account, and a third payment account;
by the payment system, that the first sub-image is associated with [[a]] the first payment account at the payment system by matching the first sub-image with the stored images for the first payment account; 
determining, by the payment system, that the second sub-image is associated with [[a]] the second payment account at the payment system by matching the second sub-image with the stored images for the second payment account; 
determining, by the payment system, that the third sub-image is associated with [[a]] the third payment account at the payment system by matching the third sub-image with the stored images for the third payment account; 
obtaining, by the payment system, metadata from the image, wherein the metadata includes a time when the image was generated by the first device and a location where the image was generated by the first device;
based on the time corresponding to when the image was generated by the first device and a time corresponding to the accessing the image generated by the first device, calculating, by the payment system, a maximum distance that the first device can be separated from the location where the image was generated by the first device
determining, by the payment system, a location of the first device based on Global Positioning System (GPS) data retrieved from the first device;
based on the location of the first device, verifying, by the payment system, that the first device is within the maximum distance from the location where the image was generated by the first device; and 
authorizing, by the payment system, a payment application at the first device to split the payment between the first payment account and the second payment account and provide the payment from the 

2.	(Canceled) 

3.	(Currently Amended) The method of claim 1, further comprising: 
transmitting, by the payment system, a communication to the first device to cause the first device to display, in a user interface of the first device, a prompt for a first user to perform a first action; and
transmitting, by the payment system, a communication to a second device to cause the second device to display, in a user interface of the second device, a prompt for a second user to perform a second action.

4.	(Currently Amended) The method of claim 3, further comprising:
determining, by the payment system, one or more payment characteristics of the payment; and
, by the payment system, the first action and the second action based on the location where the image was generated and the one or more payment characteristics. 

5.	(Currently Amended) The method of claim 3, further comprising: 
accessing, by the payment system, an image indicating an action of the first user;
accessing, by the payment system, an image indicating an action of the second user; and 
determining, by the payment system, an action match score that indicates whether characteristics of the action of the first user and characteristics of the action of the second user match expected characteristics for the action of the first user and expected characteristics for the action of the second user, respectively,
wherein said authorizing the payment application is determined, at least in part, based on the action match score.

6.	(Canceled) 

7.	(Canceled) 

8.	(Currently Amended) The method of claim 1, further comprising: 
transmitting, by the payment system, a communication to the first device indicating that the first sub-image and the second sub-image are associated with the first and second payment accounts, respectively, for paying the payment, and that the third sub-image is associated with the third payment account for receiving the payment.

9.	(Currently Amended) The method of claim 1, further comprising:
	transmitting, by the payment system, a communication to the first device causing a user interface on the first device to display a request for a selection of the second sub-image or the third sub-image as being associated with the third payment account; and
	receiving, by the payment system, a response from the first device selecting the third sub-image being associated with the third payment account, wherein said authorizing the payment application is based on determining that the third sub-image is associated with a merchant. 

10.	(Currently Amended) A payment system, comprising: 
a non-transitory memory storing instructions; and
a processor configured to execute the instructions to cause the payment system to:
	access an image that was generated by a first device; 
	determine a first sub-image of a first person in the image, a second sub-image of a second person in the image, and a third sub-image of a third person in the image;
store images for a first payment account, a second payment account, and a third payment account;
determinethe first payment account at a payment system by matching the first sub-image with the stored images for the first payment account; 
determinethe second payment account at the payment system by matching the second sub-image with the stored images for the second payment account;
determinethe third payment account at the payment system by matching the third sub-image with the stored images for the third payment account; 
obtain metadata from the image, wherein the metadata includes a time when the image was generated by the first device and a location where the image was generated by the first device;
based on the time corresponding to when the image was generated by the first device and a time corresponding to the accessing the image generated by the first device, calculate a maximum distance that the first device can be separated from the location where the image was generated by the first device
determinea location of the first device based on geolocation data retrieved from the first device;
based on the location of the first device, verify that the first device is within the maximum distance from the location where the image was generated by the first device; and 
authorize [[the]] a payment application on the first device to split the payment between the first payment account and the second payment account and transfer the split amount from the first payment account and the second payment account to the third payment account.

11.	(Currently Amended) The payment system of claim 10, wherein the third payment account is a merchant account associated with a location where the image was generated. 

12.	(Canceled) 

13.	(Currently Amended) The payment system of claim 10, wherein executing the instructions further causes the payment system to: 

transmit a communication to a second device to cause the second device to display, in a user interface of the second device, a prompt for a second user to perform a second action. 

14.	(Currently Amended) The payment system of claim 13, wherein executing the instructions further causes the payment system to: 
determine one or more payment characteristics of the payment; and
determine the first action and the second action based on the location where the image was generated and the one or more payment characteristics. 

15.	(Currently Amended) The system of claim 13, wherein executing the instructions further causes the payment system to: 
access a second image indicating an action of the first user; 
access a third image indicating an action of the second user; and 
determine an action match score that indicates whether characteristics of the action of the first user and characteristics of the action of the second user match expected characteristics for the action of the first user and expected characteristics for the action of the second user, respectively, 
wherein authorizing the payment application is based on the action match score exceeding a threshold.

16. 	(Currently Amended) A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause a payment system to perform
	accessing an image that was generated by a first device; 
	determining a first sub-image of a first person in the image, a second sub-image of a second person in the image, and a third sub-image of a third person in the image; 
accessing stored images for a first payment account, a second payment account, and a third payment account; 
determiningthe first payment account at a payment system by matching the first sub-image with the stored images for the first payment account; 
determiningthe second payment account at the payment system by matching the second sub-image with the stored images for the second payment account; 
determiningthe third payment account at the payment system by matching the third sub-image with the stored images for the third payment account; 

based on the time corresponding to when the image was generated by the first device and a time corresponding to the accessing the image generated by the first device, calculating a maximum distance that the first device can be separated from the location where the image was generated by the first device
determining a location of the first device based on geolocation data retrieved from the first device;
based on the location of the first device, verifying that the first device is within the maximum distance from the location where the image was generated by the first device; and 
authorizing a payment application on the first device to send the payment from the first payment account and the second payment account to a third payment account. 

17.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the third payment account is a merchant account that is associated with the location where the image was generated. 

18.	(Canceled) 

19.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise:
transmitting a communication to the first device to cause the first device to display, in a user interface of the first device, a prompt for a first user to perform a first action; and
transmitting a communication to a second device to cause the second device to display, in a user interface of the second device, a prompt for a second user to perform a second action.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 19, wherein the operations further comprise:
determining one or more payment characteristics of the payment; and
determining the first action and the second action based on the location where the image was generated and the one or more payment characteristics. 

21.	(Previously Presented) The method of claim 4, wherein the third payment account comprises a merchant account, and wherein the determining the first action and the second action is based on a type of the merchant account.



23.	(Previously Presented) The non-transitory machine-readable medium of claim 20, wherein the determining the first action and the second action is based on a type of merchant of the third payment account.

24. 	(Previously Presented) The method of claim 21, wherein the type of the merchant account is a restaurant account, and wherein the first action and the second action are audibly saying an item on a menu at a restaurant associated with the restaurant account. 

25. 	(Previously Presented) The system of claim 22, wherein the type of merchant is a restaurant type, and wherein the first action and the second action are audibly saying an item on a menu at a restaurant associated with the third payment account.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Chan et al., U.S. Patent Application Publication No. 2016/0125383 A1. Chan teaches an invention for sending payment request to people or entities based on images in which the people or entities appear. 
Another of the closest prior art references of record is Lepisto et al., U.S. Patent Application Publication No. 2013/0173466 A1. Lepisto teaches an invention for capturing an image that includes multiple individuals and sending money to one or more of the individuals in the image. 
Another of the closest prior art references of record is Nuzzi, U.S. Patent Application Publication No. 2012/0158582 A1. Nuzzi teaches an invention for making a payment using an image.
Another of the closest prior art references of record is Sanders, U.S. Patent Application Publication No. 2019/0019189 A1. Sanders teaches an invention for using a gesture captured by a payment device to authenticate a transaction.  
Another of the closest prior art references of record is McClure, U.S. Patent Application Publication No. 2013/0254107 A1. McClure teaches an invention for transferring funds between mobile devices. 
Another of the closest prior art references of record is Leonard et al., U.S. Patent Application Publication No. 2014/0049653 A1. Leonard teaches an invention for processing images captured by phones and using metadata for authenticating the image. 
 Stack et al., U.S. Patent Number 9,300,678 B1. Stack teaches an invention for applying date/time and location information to a tagged image.
Another of the closest prior art references of record is Braileanu, Rob. “Split Bills Instantly with Revolut,” https://blog.revolut.com/split-bills-instantly-with-revolut/ (Jan. 17, 2017). Braileanu teaches an invention for splitting bills using an app that can access phone contacts. 
Claims 1, 3-5, 8-11, 13-17, and19-25 are allowed because these prior art references, in addition the other cited references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Specifically, claim 1, for example, includes features related to determining three sub-images of three people in an image, determining payment accounts associated with the three people in the sub-images, using time and location metadata from the image to calculate the maximum distance that a first device associated with the person in the first sub-image can be separated from the location where the image was generated by that device, and authorizing the first device to split a payment with a second device associated with the person in the second sub-image for payment to a third account associated with the person in the third sub-image.  Although individual features are taught in the art, the claims as a whole are not made obvious by the prior art. 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments (see Examiner’s Amendment) and Applicant’s arguments from March 8, 2021. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. When viewing the additional elements as a combination, a computer is not merely being used as a tool to perform the abstract idea. As such, the rejection under 35 U.S.C. 101 is withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698